Case 19-63674-pmb   Doc 58   Filed 10/20/20 Entered 10/20/20 10:44:02     Desc Main
                             Document Page 1 of 5




  IT IS ORDERED as set forth below:



  Date: October 20, 2020
                                           ________________________________
                                                       Paul Baisier
                                               U.S. Bankruptcy Court Judge

 _______________________________________________________________


                IN THE UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

   IN RE                                     :
                                             :
   KAREN MICHELE LEE,                        :       CHAPTER 7
                                             :
                     Debtor.                 :       CASE NO. 19-63674-PMB
    _______________________________________:
                                             :
   WILLIAM J. LAYNG, Jr. Trustee             :       CONTESTED MATTER
                                             :
                     Movant,                 :
                                             :
         vs.                                 :
                                             :
   KAREN MICHELE LEE,                        :
   MTGLQ INVESTORS, LP,                      :
   TOWNE PARK PLACE MASTER                   :
   ASSOCIATION, INC.,
   CAVALRY SPV I, LLC                        :
                  Respondents.               :
   __________________________________________:

             ORDER GRANTING TRUSTEE’S MOTION FOR
   COURT APPROVAL OF THE SALE OF REAL ESTATE FREE AND CLEAR OF
                              LIENS




                                       1
Case 19-63674-pmb        Doc 58     Filed 10/20/20 Entered 10/20/20 10:44:02             Desc Main
                                    Document Page 2 of 5



           The above styled case came before the Court on the Trustee’s Motion for
   Authority to Sell Property of the Estate Free and Clear of All Liens, Interests and
   Encumbrances filed with the Court on September 24, 2020 (Doc. No. 54) and set for
   hearing on October 19, 2020. The Motion seeks an order from the Court authorizing the
   sale of that certain improved real property known commonly as 3609 Parkridge Lane,
   Duluth, GA 30096 (“Property”) to Thomas H. Wimberly for a sale price of $265,000.00
   in accordance with the terms of the purchase and sale agreement attached to the Motion
   as an Exhibit.
           At the hearing there were no objects announced to the Motion and no responses
   were filed in opposition to the Motion. Therefore, it is hereby
           ORDERED that Trustee’s Motion is GRANTED. It is further
           ORDERED that Trustee is authorized and directed to take any and all actions
   necessary or appropriate to consummate the sale of the Property; executed, perform,
   consummate, implement, and close fully the sale together with all additional instruments
   and documents that may be reasonably necessary; and execute and perform all of the
   obligations of Trustee under the sale agreement. It is further
           ORDERED that this Order shall be binding upon all creditors (whether known or
   unknown) of Debtor, Purchaser, Trustee, the Bankruptcy Estate, and their respective
   successors, assigns, affiliated, and subsidiaries. It is further
           ORDERED that upon consummation of the closing of the sale, the Property shall
   be transferred and assigned to Purchaser free and clear of all liens, claims, interests, and
   encumbrances. It is further
           ORDERED that the sale of the Property to Purchaser is “as is”, “where is”, and
   without representation or warranty, express or implied, from Trustee. It is further
           ORDERED that, under Fed. R. Bankr. P. 6004(h), this Order shall be effective
   and enforceable immediately upon entry, and its provisions shall be self-executing. In the
   absence of any person or entity obtaining a stay pending appeal, Trustee and Purchaser
   are free to close the sale of the property at any time, at which time the gross sale proceeds
   Shall be paid to trustee pursuant to this Order, and those disbursements requested by
   Trustee in the sale motion are authorized to be made by Trustee or his closing attorney.
                                     [END OF DOCUMENT]



                                                  2
Case 19-63674-pmb     Doc 58    Filed 10/20/20 Entered 10/20/20 10:44:02   Desc Main
                                Document Page 3 of 5




   Prepared by:

   _________/s/__________________
   William J Layng, Jr. Bar No. 441550
   WILLIAM J. LAYNG, JR. P.C.
   2451 Cumberland Pkwy, Site 3477
   Atlanta, Georgia 30339-6157
   404-276-4749
   blayng@wlaynglaw.com




                                          3
Case 19-63674-pmb        Doc 58   Filed 10/20/20 Entered 10/20/20 10:44:02   Desc Main
                                  Document Page 4 of 5



   DISTRIBUTION LIST

   United States Trustee
   Room 362 Russell Fed Bldg
   75 Ted Turner, Dr. SW
   Atlanta, GA 30303
   Alpharetta, GA 30009

   Karen Michele Lee
   3609 Parkridge Lane
   Duluth, GA 30096

   Shannon Charlmane Worthy
   Stanton and Worthy, LLC
   547 Ponce De Leon Avenue NE
   Suite 150
   Atlanta, GA 30308

   MTGLQ Investors, LP
   c/o Rushmore Loan Management Services
   P.O. Box 55004
   Irvine, CA 92619-2708

   Bryce Noel
   Aldridge Pite, LLP
   Attorneys for MTGLQ Investors, LP
   Rushmore Loan Management Services
   Fifteen Piedmont Center
   3575 Piedmont Rd, Suite 500
   Atlanta, GA 30303

   Towne Park Place Master Association, Inc.
   1230 Johnson Ferry Place
   Ste F10
   Marietta, GA 30068-2045

   Benjamin P. Ost
   Dorough & Dorough, LLC
   Attorney for Towne Park Place Master Assoc, Inc.
   160 Clairemont Ave
   Suite 650
   Decatur, GA 30030




                                               4
Case 19-63674-pmb     Doc 58   Filed 10/20/20 Entered 10/20/20 10:44:02   Desc Main
                               Document Page 5 of 5



   Cavalry SPV I, LLC
   Attn: Patrick Coscette
   VP, Bankruptcy
   500 Summit Lake Drive, Ste 400
   Valhalla, NY 10595


   WILLIAM J. LAYNG, JR., P.C.
   2451 Cumberland Parkway, Suite 3477
   Atlanta, Georgia 30339




                                         5
